NOTE: This order is nonprecedential.

  Wnitrb ~tatr~ ~ourt of ~peaI~
         for tbe jfeberaI ~irmit

  SHANE   c. HOLLMER AND LEE E. CLEVELAND,
                      Appellants,

                           v.
  ELIYAHOU HARARI AND SANJAY MEHROTRA,
                Appellees.


                        2011-1276
               (Interference No. 105,606)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                     ON MOTION


                      ORDER

    The appellees move for a 28-day extension of time,
until August 10, 2011, to file their brief.

   Upon consideration thereof,

   IT IS ORDERED THAT:
HOLLMER v. HARARI                                          2

      The motion is granted.

                               FOR THE COURT


      JJL 192011                lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Deanne E. Maynard, Esq.
    Timothy R. Volpert, Esq.
s21
                                            FILED
                                   •.s. COURT OF A!'PfAtS FOR
                                     THE FEDERAL CIRCUIT

                                        JUL 19 2011
                                          JAN HOR8AI.Y
                                             tlERK